COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 DAVID PAUL NAVARRO,                                           No. 08-20-00204-CR
                                                 §
                           Appellant,                             Appeal from the
                                                 §
 v.                                                             409th District Court
                                                 §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                 §
                            State.                              (TC# 20140D03126)


                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until June 4, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Felix Valenzuela, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before June 4, 2021.

       IT IS SO ORDERED this 19th day of April, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.